      Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 1 of 12




                                        AFFIDAVIT

     I, Special Agent Thomas J. Zukauskas being duly sworn, depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

1.   I am a Special Agent with the Federal Bureau of Investigation (FBI) and have been since

     May 2006. I am currently assigned to the FBI Boston Violent Crimes Task Force (VCTF),

     which is comprised of personnel of the FBI, Massachusetts State Police, and the Boston,

     Braintree, Malden, Saugus, Somerville, and Dedham Police Departments. As a Special

     Agent with the VCTF, I have repeatedly responded to incidents involving violent

     encounters. I have also received specialized training regarding investigative techniques,

     evidence collection, and evidence preservation. I am aware that 18 U.S.C. § 1951(a) makes

     it a crime to obstruct, delay, or affect commerce by forcefully taking or obtaining property

     by way of physical violence. I am further aware that 18 U.S.C. § 924(c) makes it a crime

     to use or carry a firearm during and in relation to a crime of violence.

2.   I submit this affidavit in support of a criminal complaint charging Michael VANGPA, date

     of birth XX/XX/1989, with interference with commerce by robbery, in violation of 18

     U.S.C. § 1951, and using or carrying a firearm during and in relation to a crime of violence,

     in violation of 18 U.S.C. § 924(c)(1)(A).

3.   The statements in this affidavit are based on my own investigative efforts and on

     information provided to me by agents and police officers, including those who responded

     to the crime scenes discussed below; written reports about this and other investigations that

     I have received, either directly or indirectly, from other law enforcement agents; the results

     of surveillance conducted by law enforcement agents; and information provided by
        Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 2 of 12




       witnesses, including those who may be cooperating with me and other task force agents

       during this investigation.

4.     Because this affidavit is submitted for the limited purpose of securing the requested

       warrant, I have not included every fact known to me concerning this investigation. Instead,

       I have set forth only those facts that I believe are necessary to establish probable cause for

       the requested warrant.

                           STATEMENT OF PROBABLE CAUSE

                                         The Robberies

5.     On December 24, 2020, three commercial armed robberies occurred at convenience stores

       in Lowell, MA, and Tewksbury, MA. The suspect in each of the three robberies appears

       to be the same person, based on consistent appearance on video surveillance, consistent

       witness statements, and consistent patterns of behavior. The suspect in all three robberies

       is described as an Asian male, and is wearing a dark colored hooded sweatshirt, black

       gloves, black shorts, and white sneakers. The suspect in all three robberies brandished a

       black handgun and made the same verbal demands for money.

                                          2:00 a.m.
                           7-Eleven, 63 Mammoth Rd., Lowell, MA

6.     Based on witness accounts and surveillance video, at around 2:00 a.m. EST, the suspect—

       wearing a black mask, a dark colored hooded sweatshirt, black gloves, black shorts, and

       white sneakers1—entered a 7-Eleven at 63 Mammoth Rd. in Lowell, MA. Upon entering




1
  The victim clerk in this robbery described the suspect as an Asian male, wearing all black
clothing, a black hat, and a black face mask. Furthermore, the victim clerk advised responding
law enforcement officers the suspect brandished a black firearm that the suspect verbally referred
to as a “45.”

                                                 2
        Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 3 of 12




       the store, the suspect brandished a black handgun. The suspect then approached the cashier

       and verbally demanded money; the suspect also fired one round from his handgun into

       cardboard boxes located under the cash register. The suspect received about $60 from the

       store’s cash register via the cashier and about $600 worth of cigarettes.

                                          2:15 a.m.
                         7-Eleven, 55 Chelmsford Street, Lowell, MA

7.     Based on witness accounts and surveillance video, at around 2:15 a.m. EST, the suspect—

       wearing a black mask, a dark colored hooded sweatshirt, black gloves, black shorts, and

       white sneakers2—entered another a 7-Eleven located at 55 Chelmsford Street in Lowell,

       MA. Upon entering the store, the suspect brandished a black handgun. The suspect then

       approached the cashier and verbally demanded money; the suspect also struck the cashier

       in the back of the head with his handgun. The suspect received at least $200 from the

       store’s cash register via the cashier.

                                          2:35 a.m.
                         Circle K, 1785 Andover St., Tewksbury, MA

8.     Based on witness accounts and surveillance video, at around 2:35 a.m. EST, the suspect—

       wearing a black mask, a dark colored hooded sweatshirt, black gloves, black shorts, and

       white sneakers3—entered a Circle K located at 1785 Andover St. in Tewksbury, MA.




2
 The victim clerk in this robbery described the suspect as an Asian male, approximately 5’7”, mid
20’s in age, and wearing all black. The victim clerk further advised responding law enforcement
officers that the suspect pointed a gun at him and a store customer, and also “pistol whipped” the
victim clerk with the firearm.
3
 The victim clerk in this robbery described the suspect as an Asian male, approximately 5’9” with
a stocky build, and wearing latex gloves, a black surgical mask, and all black clothing.

                                                3
         Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 4 of 12




       Upon entering the store, the suspect brandished a black handgun4. The suspect then

       approached the cashier and verbally demanded money; the suspect also struck the cashier

       in the back of the head with his handgun. The suspect received approximately $1600 from

       the store’s cash register via the cashier.

9.     Based on witness accounts and my review of surveillance video from each of the robberies,

       I believe the suspect in each robbery is the same person. The following are images taken

       from the surveillance video of each robbery depicting the suspect:

       a.       The following images were taken from store surveillance video of the robbery at

                the 7-Eleven at 63 Mammoth Rd., Lowell, MA:5




4
  The victim clerk in this robbery described the firearm as a handgun with a grayish top (slide) and
black bottom part. A second victim clerk stated that the suspect “cocked” the gun and stated, “This
is a 45, get on the ground and empty the register.” Based on my review of video surveillance
footage maintained by Circle K of this incident, I believe the suspect brandished a black handgun.
5
 The surveillance video from this store appears to have two time stamps on the video. The time
stamp in WKH WRS OHIW LQGLFDWLQJ WLPHV LQ WKHVH LPDJHV DW DURXQG  DP LV FRQVLVWHQW ZLWK
SROLFHUHSRUWVRIWKHLQFLGHQW

                                                     4
 Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 5 of 12




b.    The following images were taken from the store surveillance video of the robbery

      at 7-Eleven at 55 Chelmsford Street at Lowell, MA:




                                      5
       Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 6 of 12




      c.     The following images were taken from the store surveillance video of the robbery

             at Circle K at 1785 Andover St. in Tewksbury, MA:




                            Identification of VANGPA’s vehicle

10.   Law enforcement obtained video surveillance footage from December 24, 2020, between

      about 2:10 a.m. and 2:30 a.m., from two buildings adjacent to the second robbery (the 7-

      Eleven at 55 Chelmsford Street): (i) Lowell Redemption, located at 31 Westford Street;

      and (ii) Guerra’s Market, located at 32 Westford Street. In the surveillance video, at about

      2:13 a.m., a grey four-door sedan drives north on Howard Street, and parks on the east side

      of Howard Street facing Westford Street, behind the 7-Eleven at 55 Chelmsford Street. An

      individual matching the description of the suspect exits the driver’s side of the vehicle and

      walks north on Howard Street towards Westford Street, and then east on Westford Street

      in the direction of the 7-Eleven. At approximately 2:18 a.m., the same individual walks

      west on Westford Street, runs south on Howard St., and enters the driver’s side of the

      vehicle. At approximately 2:19 a.m., the vehicle pulls out of the parking spot on Howard

      St, drives north to Westford Street, and turn west onto Westford Street.



                                                6
        Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 7 of 12




11.    On December 29, 2020, law enforcement agents received information from a Task Force

       Officer assigned to the FBI Lowell Resident Agency, who works on criminal matters in

       and around Lowell, MA. The TFO received and reviewed a law enforcement bulletin

       seeking information about the December 24, 2020, convenience store robberies. The

       bulletin included video surveillance photos of the suspect and the vehicle associated with

       the robberies. Based on the TFO’s review of those photos and familiarity with similar

       crimes in the area, the TFO identified an individual and vehicle in the Lowell area that

       matched the descriptions: a 2019 grey Acura TLX, with Massachusetts registration

       9MK738 and VIN 19UUB3F85KA007132 registered to VANGPA (“VANGPA’s

       vehicle”).6

12.    VANGPA is described as an Asian male, 32 years old, between 5’6”-5’9,” and has criminal

       history including armed robbery and firearm convictions. VANGPA is currently on state

       probation for a 2016 armed robbery conviction stemming from a bank robbery in Lowell,

       MA, in 2014 (Middlesex Superior Court, Docket No. 1581CR00142).

13.    On December 30, 2020, law enforcement agents conducted physical surveillance of

       VANGPA’s place of employment in Princeton, MA, and observed VANGPA’s vehicle

       parked outside. Agents also observed VANGPA driving VANGPA’s vehicle.

14.    On or about January 29, 2021, law enforcement served a subpoena on AT&T Corp.

       requesting subscriber information related to VANGPA’s vehicle at or around the time of

       the three commercial armed robberies. In response, AT&T provided the subscriber




6
  VANGPA’s address associated with his registration is an address in Lowell, MA. However,
based on law enforcement surveillance and other investigative efforts, law enforcement believes
that his current address is in Dracut, MA.

                                               7
        Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 8 of 12




       information and identifiers, including IMEI, IMSI, and IoT phone number, associated with

       the telematics system installed in VANGPA’s vehicle.7

15.    On March 10, 2021, I obtained a search warrant directed to AT&T for the historical cell

       site location information (“CSLI”) for VANGPA’s vehicle, based on the telematics system

       identifiers for that vehicle provided by AT&T, as described above, from December 16,

       2020, through December 25, 2020.

16.    On March 26, 2021, FBI VCTF received the requested CSLI for VANGPA’s vehicle from

       AT&T pursuant to the search warrant. An FBI Cellular Analysis Survey Team member

       reviewed the CSLI data and provided the following analysis:

       a.     Prior to 2:00 a.m. EST on December 24, 2020, VANGPA’s vehicle recorded

              activity from the cell tower and sector facing VANGPA’s residence in Dracut, MA.

       b.     During the hours of 2:00 a.m. to 3:00 a.m. EST on December 24, 2020, VANGPA’s

              vehicle utilized various AT&T cell towers in Lowell, MA, and the surrounding



7
  Many modern motor vehicles are equipped with electronic control units (“ECUs”), including a
telematics system. A vehicle’s telematics system typically collects and reports diagnostic data
from various systems (other ECUs) within the vehicle, including, but not limited to, historical
navigation points, speed, and event data. The telematics system is different from the vehicle’s
infotainment system; the infotainment system is centered around entertainment for the occupants
of the vehicle, and the telematics system enables a vehicle to connect with external networks and
communications systems. Typical telematics services may include in-car Internet connectivity,
remote access (e.g., a manufacturer may offer subscribers remote access application options that
allow the subscriber to set climate preferences or lock/unlock doors remotely, etc.), emergency
calling, turn-by-turn navigation, and maintenance notifications.

In VANGPA’s vehicle, the telematics system includes a number of hardware and software
components that enable connectivity to and from the vehicle via cellular networks. These
components include antennas (such as a GPS antenna), wireless technology (such as a Bluetooth
antenna for connection to cellphone(s) within the vehicle), a Wi-Fi antenna, and an embedded
cellular connection (SIM card) for direct connectivity to mobile networks. These embedded
computer systems and cellular modules can, in essence, provide the same functionality as a
cellphone.

                                               8
       Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 9 of 12




              areas to originate and sustain data sessions across the AT&T network. The activity

              recorded would only be generated if the vehicle was in motion and would not be

              possible if it had remained stationary. While the CSLI data does not provide the

              exact location of the vehicle at a specific time, the physical locations of the cell

              towers and sectors utilized on December 24, 2020, are consistent with VANGPA’s

              vehicle traveling in the direction, or being in the general vicinity of:

             i.      7-Eleven at 63 Mammoth Road in Lowell, MA, at around 2:00 a.m.;

           ii.       7-Eleven at 55 Chelmsford Road in Lowell, MA, at around 2:15 a.m.; and

           iii.      Circle K at 1785 Andover Street in Tewksbury, MA, at around 2:35 a.m.

      c.      In addition, after the cell tower activity near Circle K in Tewksbury, VANGPA’s

              vehicle next recorded activity at 2:59 a.m. from a tower and sector facing

              VANGPA’a residence in Dracut, MA. VANGPA’s vehicle continued to record

              activity only through that tower and sector—facing VANGPA’s residence—until

              approximately 7:00 p.m. that evening. This would be consistent with the vehicle

              returning home and remaining stationary or in the immediate area around

              VANGPA’s residence during that time.

17.   In sum, the CSLI demonstrates that, on the night of the three convenience store robberies,

      VANGPA’s vehicle started from a cell tower and sector in the vicinity of VANGPA’s

      residence, then traveled by cell towers and sectors in the vicinity of the three robberies at

      around the time of each robbery, then returned to a cell tower and sector in the vicinity of

      VANGPA’s residence where it remained until morning.




                                                 9
       Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 10 of 12




                            VANGPA’s subsequent firearm arrest

18.    Based on my investigation and police reports of the incident, on March 6, 2021, Nashua

       P.D. received a report from an employee at Boston Billiard Club & Casino in Nashua, NH,

       that two male patrons were in possession of firearms within the establishment in violation

       of guest policy. A Nashua P.D. detail officer made contact with the two male patrons, later

       identified as VANGPA and Person 18, as they exited a casino bathroom. During a frisk of

       both patrons, a loaded black .45 caliber Glock 30, Gen4, with serial number BHEY695

       (“Target Firearm”) was recovered from Person 1. Nashua P.D. seized the Target Firearm

       and corresponding ammunition after determining that Person 1 was a convicted felon.9 As

       outlined in Nashua P.D. reports, Person 1 has stated that the Target Firearm was given to

       him by VANGPA in the casino bathroom immediately prior to his contact with the Nashua

       P.D. detail officer, after another casino patron saw VANGPA in possession of the Target

       Firearm in the casino.

19.    On March 23, 2021, based on the incident at the casino, Nashua P.D. issued an arrest

       warrant for VANGPA on two felony charges for Felon in Possession of Dangerous Weapon

       and Falsify Physical Evidence, alter, destroy, hide. On March 24, 2021, VANGPA self-

       surrendered to Nashua Police Department.




8
  The identity of Person 1 is known to law enforcement and is anonymized here to protect that
individual’s privacy.
9
 Person 1 was arrested by Nashua P.D. and charged with Felon in Possession of a Dangerous
Weapon.

                                               10
       Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 11 of 12




20.    An ATF National Tracing Center records check for the Target Firearm revealed that the

       firearm was purchased on March 6, 2020, by Person 210 in Maine.            Based on my

       investigation, including conversations with other law enforcement officers, I understand

       that Person 2 is VANGPA’s girlfriend, who currently resides with him at his residence in

       Dracut, MA. On March 20, 2021, Nashua P.D. officers observed that the mailbox at the

       Dracut residence listed the names “M. Vangpa” and the first initial and last name of

       Person 2.

21.    According to Middlesex Superior Court documents, on June 14, 2021, VANGPA admitted

       to possessing a firearm in violation of the terms of his probation in case numbers

       1581CR00142 and 0881CR01490.

                                     ATF Ballistic Testing

22.    On April 23, 2021, FBI VCTF took custody of one spent round that was recovered by

       Lowell P.D. from the crime scene of the December 24, 2020, commercial armed robbery

       of the 7-Eleven at 63 Mammoth Road in Lowell, MA, where the suspect discharged one

       round from a black handgun.

23.    On April 28, 2021, FBI VCTF released the one spent round to ATF for the purpose of ATF

       conducting ballistic testing against the Target Firearm seized by Nashua P.D. on March 6,

       2021.

24.    On May 24, 2021, ATF issued a laboratory report for the ballistic testing results of the

       recovered spent round against the Target Firearm. The report concluded that (a) the Target




10
  The identity of Person 2 is known to law enforcement and is anonymized here to protect that
individual’s privacy.

                                               11
       Case 1:21-mj-01463-DLC Document 4-1 Filed 08/11/21 Page 12 of 12




       Firearm was in operable condition; and (b) the spent round recovered from the 7-Eleven at

       63 Mammoth Road in Lowell, MA was fired from the Target Firearm.

                                          CONCLUSION

25.    Based on the foregoing, I submit that there is probable cause to believe that on December

       24, 2020, in Lowell and Tewksbury in the District of Massachusetts, Michael VANGPA:

       a.     did obstruct, delay and affect, and attempt to obstruct delay and affect, in any way and

              degree, commerce and the movement of any article and commodity in commerce, by

              robbery, as that term is defined in Title 18, United States Code, section 1951; that is, by

              taking and obtaining property, consisting of money and other valuable items, from the

              owners of the property against their will by means of actual and threatened force, violence,

              and fear of injury, in violation Title 18, United States Code, Section 1951; and

       b.     did knowingly use and carry a firearm during and in relation to, and did knowingly

              possess said firearm in furtherance of, a crime of violence, that is, interference with

              commerce by robbery, in violation of 18 U.S.C. § 924(c)(1)(A)(iii).



                                               Sworn to under the pains and penalties of perjury,

                                               ___________________________________
                                               Special Agent Thomas J. Zukauskas
                                               Federal Bureau of Investigations


SWORN before me telephonically pursuant to Fed. R. Crim. P. 4.1(d)(3) this ____ day of August
2021.

                                               ___________________________________
                                               HONORABLE DONALD L. CABELL
                                               UNITED STATES MAGISTRATE JUDGE




                                                  12
